Title: John Adams to Abigail Adams, 25 September 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Amsterdam Septr. 25. 1780

The new Orders I have received from your side the Water, have determined me to stay here untill further Orders. Write to me, by every Vessell this Way, or to France or Spain. The Air of Amsterdam is not so clear and pure as that of France, but I hope to preserve my Health. My two Boys are at an excellent Latin School, or in the Language of this Country, Den de Latÿnche School op de Cingel by de Munt. The Scholars here all speak French.
John has seen one of the Commencements when the young Gentlemen delivered their Orations and received their Premiums, and Promotions which set his Ambition all afire. Charles is the same amiable insinuating Creature. Wherever he goes he gets the Hearts of every Body especially the Ladies. One of these Boys is the Sublime and the other the Beautifull.

You promised me a Description of the Castle you were building in the Air, but I have not received it.
The English are revenging the Loss of their Power upon those who have uniformly endeavoured to save it. They are totally abandoned and lost. There is no Hope for them but in a civil War nor in that neither. Burke, Keppell, Sawbridge, Hartley are thrown out.
We are anxiously waiting for News from America and the Islands; but my Expectations are not very high. The Fleet is not strong enough in N. America.—I sent the Things you wrote for by Captain Davis, Son of Solomon, but they cost very dear.
I have written to Mr. Thaxter to come here—Mr. Dana is already here. I want to know how the season has been, with you, and who are your Governor and Lt. Governor &c. &c. &c.
I shall loose all Opportunity of being a man of Importance in the World by being away from home, as well as all the Pleasures of Life: for I never shall enjoy any, any where except at the Foot of Pens hill—When Oh When shall I see the Beauties of that rugged Mountain!
By your last Letters I fear my Brother is in Affliction. My Love to him and his family—and Duty & affection where due.
